DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 9-10, filed 02/23/2021, with respect to the pending claims 1-21 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
wherein the first energy submodule is configured to selectively provide the first voltage and the second voltage and the second energy submodule is configured to 

As to claims 2-18, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 19, the prior art of record doesn’t teach alone or in combination:
wherein the first energy submodule is configured to selectively provide the first voltage and the second voltage and the second energy submodule is configured to selectively provide the first voltage and the second voltage to an electrical load, in combination with the remaining claim elements of claim 19.
As to claim 20, the claims are allowed as being dependent over on the allowed claim (claim 19).

In terms of Claim 21, the prior art of record doesn’t teach alone or in combination:
wherein the first energy submodule is configured to selectively provide the first voltage and the second voltage and the second energy submodule is configured to selectively provide the first voltage and the second voltage to each of the electrical loads, in combination with the remaining claim elements of claim 21.
As to claim 21, the claims are allowed as being dependent over on the allowed claim (claim 21).

Conclusion
: 
The US Patent Application Publication by Nakajima et al. (US # 20150246650).
The US Patent Application Publication by Mori (US # 20180375177).
The US Patent Application Publication by Shin et al. (US # 20170187202).
Neither Nakajima, Mori nor Shin teaches alone or in combination a dual-voltage battery for a vehicle comprising of first, second, third and fourth voltage supply modules that can be grouped into the first and second energy submodules for providing the first and second voltages, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859